Case 1:19-cv-00133-CRK Document 42-1   Filed 02/03/20   Page 1 of 6




           EXHIBIT 1
                Case 1:19-cv-00133-CRK Document 42-1                     Filed 02/03/20     Page 2 of 6




From:                              Andrew Poplinger
Sent:                              Friday, January 31, 2020 1:28 PM
To:                                'Tosini, Stephen (CIV)'
Cc:                                Sandy Litvack; R. Matthew Burke
Subject:                           RE: JSW Steel (USA) Inc. v. United States, Court No. 19-00133


We agree to an extension until February 14, as I previously indicated.

Andrew L. Poplinger
CHAFFETZ LINDSEY LLP
1700 Broadway, 33rd Floor, New York, NY 10019
+1 212 257 6939 (Direct) | +1 212 257 6950 (Fax)
a.poplinger@chaffetzlindsey.com | www.chaffetzlindsey.com

CONFIDENTIALITY NOTICE: The information contained in this message and any attachment is confidential and may be
subject to the attorney‐client privilege, or otherwise protected from disclosure by applicable law.
Any disclosure, distribution, copying, or use of the information contained in this message or any attachment by anyone
other than the intended recipient, regardless of address or routing, is strictly prohibited. If you are not the intended
recipient, please telephone or email the sender and delete this message and any attachment from your system.



‐‐‐‐‐Original Message‐‐‐‐‐
From: Tosini, Stephen (CIV) <Stephen.Tosini@usdoj.gov>
Sent: Friday, January 31, 2020 1:04 PM
To: Andrew Poplinger <Andrew.Poplinger@chaffetzlindsey.com>
Cc: Sandy Litvack <Sandy.Litvack@chaffetzlindsey.com>; R. Matthew Burke <r.m.burke@chaffetzlindsey.com>
Subject: RE: JSW Steel (USA) Inc. v. United States, Court No. 19‐00133

So should I put in my motion that JSW opposes any extension?

‐‐‐‐‐Original Message‐‐‐‐‐
From: Andrew Poplinger <Andrew.Poplinger@chaffetzlindsey.com>
Sent: Friday, January 31, 2020 11:29 AM
To: Tosini, Stephen (CIV) <STosini@CIV.USDOJ.GOV>
Cc: Sandy Litvack <Sandy.Litvack@chaffetzlindsey.com>; R. Matthew Burke <r.m.burke@chaffetzlindsey.com>
Subject: RE: JSW Steel (USA) Inc. v. United States, Court No. 19‐00133

Steve,

We cannot agree to your request for the reasons we've discussed. Please advise the Court that we object and we intend
to submit papers in opposition to your request.

Best,

Drew

Andrew L. Poplinger

                                                            1
                 Case 1:19-cv-00133-CRK Document 42-1                    Filed 02/03/20       Page 3 of 6
CHAFFETZ LINDSEY LLP
1700 Broadway, 33rd Floor, New York, NY 10019
+1 212 257 6939 (Direct) | +1 212 257 6950 (Fax)
a.poplinger@chaffetzlindsey.com | www.chaffetzlindsey.com

CONFIDENTIALITY NOTICE: The information contained in this message and any attachment is confidential and may be
subject to the attorney‐client privilege, or otherwise protected from disclosure by applicable law. Any disclosure,
distribution, copying, or use of the information contained in this message or any attachment by anyone other than the
intended recipient, regardless of address or routing, is strictly prohibited. If you are not the intended recipient, please
telephone or email the sender and delete this message and any attachment from your system.


‐‐‐‐‐Original Message‐‐‐‐‐
From: Tosini, Stephen (CIV) <Stephen.Tosini@usdoj.gov>
Sent: Friday, January 31, 2020 9:42 AM
To: Andrew Poplinger <Andrew.Poplinger@chaffetzlindsey.com>
Cc: Sandy Litvack <Sandy.Litvack@chaffetzlindsey.com>; R. Matthew Burke <r.m.burke@chaffetzlindsey.com>
Subject: RE: JSW Steel (USA) Inc. v. United States, Court No. 19‐00133

Thanks for getting back to me. I'll be traveling the week of the 14th. Would you agree to 2/21? Otherwise, I'll ask for
four weeks and note your consent to 11 days (if you don’t respond to this email and withdraw that consent).
Best, Steve


‐‐‐‐‐Original Message‐‐‐‐‐
From: Andrew Poplinger <Andrew.Poplinger@chaffetzlindsey.com>
Sent: Thursday, January 30, 2020 5:14 PM
To: Tosini, Stephen (CIV) <STosini@CIV.USDOJ.GOV>
Cc: Sandy Litvack <Sandy.Litvack@chaffetzlindsey.com>; R. Matthew Burke <r.m.burke@chaffetzlindsey.com>
Subject: RE: JSW Steel (USA) Inc. v. United States, Court No. 19‐00133

Dear Steve,

I tried you back, but I got your voicemail. We can agree to an 11‐day extension until February 14, with only a 7‐day
extension to JSW's time to reply. As I explained when we spoke earlier, any further extension presents a serious conflict
on our end, which would necessitate delaying our reply until late‐April. Such a delay would be prejudicial to our client,
who is seeking the return of tens of millions of dollars, and is anxious to get this matter resolved. Under the
circumstances, we think this is a more than reasonable accommodation, especially in light of the fact that the
Government originally had 52 days to respond to JSW's motion.

Best,

Drew

Andrew L. Poplinger
CHAFFETZ LINDSEY LLP
1700 Broadway, 33rd Floor, New York, NY 10019
+1 212 257 6939 (Direct) | +1 212 257 6950 (Fax)
a.poplinger@chaffetzlindsey.com | www.chaffetzlindsey.com

CONFIDENTIALITY NOTICE: The information contained in this message and any attachment is confidential and may be
subject to the attorney‐client privilege, or otherwise protected from disclosure by applicable law. Any disclosure,

                                                              2
                 Case 1:19-cv-00133-CRK Document 42-1                    Filed 02/03/20       Page 4 of 6
distribution, copying, or use of the information contained in this message or any attachment by anyone other than the
intended recipient, regardless of address or routing, is strictly prohibited. If you are not the intended recipient, please
telephone or email the sender and delete this message and any attachment from your system.



‐‐‐‐‐Original Message‐‐‐‐‐
From: Tosini, Stephen (CIV) <Stephen.Tosini@usdoj.gov>
Sent: Thursday, January 30, 2020 1:29 PM
To: Andrew Poplinger <Andrew.Poplinger@chaffetzlindsey.com>
Cc: Sandy Litvack <Sandy.Litvack@chaffetzlindsey.com>; R. Matthew Burke <r.m.burke@chaffetzlindsey.com>
Subject: RE: JSW Steel (USA) Inc. v. United States, Court No. 19‐00133

Dear counsel ‐ I am writing to request your consent to a three‐week extension of time, until 1/24, for the Government to
file its response brief in this case. We have completed a draft but the internal review/concurrence process is taking
longer than expected. Thanks in advance for your consideration.
Best, Steve

Stephen C. Tosini
Senior Trial Counsel
Department of Justice
Civil Division
Commercial Litigation Branch
PO Box 480
Ben Franklin Station
Washington, DC 20044
Tel: (202) 616‐5196
Fax: (202) 514‐7969




                                                              3
Case 1:19-cv-00133-CRK Document 42-1   Filed 02/03/20   Page 5 of 6




                              4
Case 1:19-cv-00133-CRK Document 42-1   Filed 02/03/20   Page 6 of 6




                              5
